Exhibit CBS CORPORATION, Issuer and CBS OPERATIONS INC., Guarantor and THE BANK OF NEW YORK MELLON, Trustee Amended and Restated Indenture Dated as of November 3, 2008 Providing for the Issuance of Senior Debt Securities Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of . Trust Indenture Act Section Indenture Section ss. 310 (a)(1) 607(a) (a)(2) 607(a) (b) 607(b), 609 ss. 312 (c) 701 ss. 314 (a) 704 (a)(4) 1008(a) (c)(1) 102 (c)(2) 102 (e) 102 ss. 315 (b) 601 ss. 316 (“Outstanding”) (a) (last sentence) 101 (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 ss. 317 (a)(1) 503 (a)(2) 504 ss. 318 (a) 111 (c) 111 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 2 SECTION 102. Compliance Certificates and Opinions 14 SECTION 103. Form of Documents Delivered to Trustee 15 SECTION 104. Acts of Holders 16 SECTION 105. Notices, etc., to Trustee, Company or Guarantor 18 SECTION 106. Notice to Holders; Waiver 18 SECTION 107. Effect of Headings and Table of Contents 19 SECTION 108. Successors and Assigns 19 SECTION 109. Separability Clause 19 SECTION 110. Benefits of Indenture 19 SECTION 111. Governing Law 19 SECTION 112. Legal Holidays 20 SECTION 113. Submission to Jurisdiction 20 ARTICLE TWO SECURITIES FORMS SECTION 201. Forms of Securities 20 SECTION 202. Form of Trustee’s Certificate of Authentication 21 SECTION 203. Securities Issuable in Global Form 21 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 22 SECTION 302. Denominations 27 SECTION 303. Execution, Authentication, Delivery and Dating 27 SECTION 304. Temporary Securities 30 SECTION 305. Registration, Registration of Transfer and Exchange 32 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities and Coupons 36 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 37 SECTION 308. Optional Extension of Maturity 40 SECTION 309. Persons Deemed Owners 41 SECTION 310. Cancellation 42 SECTION 311. Computation of Interest 42 SECTION 312. Currency and Manner of Payments in Respect of Securities 42 SECTION 313. Appointment and Resignation of Successor Exchange Rate Agent 46 SECTION 314. CUSIP Numbers 47 i ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture 47 SECTION 402. Application of Trust Funds 49 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 49 SECTION 502. Acceleration of Maturity; Rescission and Annulment 50 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 52 SECTION 504. Trustee May File Proofs of Claim 52 SECTION 505. Trustee May Enforce Claims Without Possession of Securities or Coupons 53 SECTION 506. Application of Money Collected 54 SECTION 507. Limitation on Suits 54 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 55 SECTION 509. Restoration of Rights and Remedies 55 SECTION 510. Rights and Remedies Cumulative 55 SECTION 511. Delay or Omission Not Waiver 55 SECTION 512. Control by Holders of Securities 56 SECTION 513. Waiver of Past Defaults 56 SECTION 514. Waiver of Stay or Extension Laws 56 ARTICLE SIX THE TRUSTEE SECTION 601. Notice of Defaults 57 SECTION 602. Certain Rights of Trustee 57 SECTION 603. Not Responsible for Recitals or Issuance of Securities 59 SECTION 604. May Hold Securities 59 SECTION 605. Money Held in Trust 59 SECTION 606. Compensation and Reimbursement and Indemnification of Trustee 59 SECTION 607. Corporate Trustee Required; Eligibility 60 SECTION 608. Disqualification; Conflicting Interests 60 SECTION 609. Resignation and Removal; Appointment of Successor 60 SECTION 610. Acceptance of Appointment by Successor 62 SECTION 611. Merger, Conversion, Consolidation or Succession to Business 63 SECTION 612. Appointment of Authenticating Agent 63 ii ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE, COMPANY AND GUARANTOR SECTION 701. Disclosure of Names and Addresses of Holders 65 SECTION 702. Preservation of Information; Communications to Holders 65 SECTION 703. Reports by Trustee 66 SECTION 704. Reports by Company and Guarantor 66 SECTION 705. Calculation of Original Issue Discount 67 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company and Guarantor May Consolidate, etc 67 SECTION 802. Successor Person Substituted 67 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 68 SECTION 902. Supplemental Indentures with Consent of Holders 69 SECTION 903. Execution of Supplemental Indentures 71 SECTION 904. Effect of Supplemental Indentures 71 SECTION 905. Conformity with Trust Indenture Act 71 SECTION 906. Reference in Securities to Supplemental Indentures 72 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium, if Any, and Interest 72 SECTION 1002. Maintenance of Office or Agency 72 SECTION 1003. Money for Security Payments to Be Held in Trust 74 SECTION 1004. Corporate Existence 75 SECTION 1005. Maintenance of Principal Properties 75 SECTION 1006. Payment of Taxes and Other Claims 76 SECTION 1007. Additional Amounts 76 SECTION 1008. Compliance Certificate 77 SECTION 1009. Waiver of Certain Covenants 77 SECTION 1010. Limitations on Liens 77 SECTION 1011. Limitations on Sale and Leaseback Transactions 78 iii ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 79 SECTION 1102. Election to Redeem; Notice to Trustee 79 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 79 SECTION 1104. Notice of Redemption 80 SECTION 1105. Deposit of Redemption Price 81 SECTION 1106. Securities Payable on Redemption Date 81 SECTION 1107. Securities Redeemed in Part 82 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 83 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 83 SECTION 1203. Redemption of Securities for Sinking Fund 83 ARTICLE THIRTEEN GUARANTEES SECTION 1301. Guarantees 84 SECTION 1302. Execution and Delivery of Guarantees 85 SECTION 1303. Limitation of Guarantor’s Liability 86 ARTICLE FOURTEEN REPAYMENT AT THE OPTION OF HOLDERS SECTION 1401. Applicability of Article 86 SECTION 1402. Repayment of Securities 86 SECTION 1403. Exercise of Option 87 SECTION 1404. When Securities Presented for Repayment Become Due and Payable 87 SECTION 1405. Securities Repaid in Part 88 ARTICLE FIFTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1501. Company’s Option to Effect Defeasance or Covenant Defeasance 88 SECTION 1502. Defeasance and Discharge 89 SECTION 1503. Covenant Defeasance 89 SECTION 1504. Conditions to Defeasance or Covenant Defeasance 90 SECTION 1505. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 92 SECTION 1506. Reinstatement 92 iv ARTICLE SIXTEEN MEETINGS OF HOLDERS OF SECURITIES SECTION 1601. Purposes for Which Meetings May Be Called 93 SECTION 1602. Call, Notice and Place of Meetings 93 SECTION 1603. Persons Entitled to Vote at Meetings 93 SECTION 1604. Quorum; Action 93 SECTION 1605. Determination of Voting Rights; Conduct and Adjournment of Meetings 95 SECTION 1606. Counting Votes and Recording Action of Meetings 95 Acknowledgments Exhibit A - Forms of Certificate v AMENDED AND RESTATED INDENTURE, dated as of November 3,2008, between CBS CORPORATION, a Delaware corporation (the “Company”), having its principal office at 51 W. 52nd Street, New York, New York 10019, CBS OPERATIONS INC., a Delaware corporation (the “Guarantor”), having its principal office at 51 W. 52nd Street, New York, New York 10019, and THE BANK OF NEW YORK MELLON, a New York banking corporation, as Trustee (the “Trustee”), having its Corporate Trust Office at 101 Barclay Street, New York, New York 10286. WHEREAS, the Company (formerly known as “Viacom Inc.”), the Guarantor (formerly known as “Viacom International Inc.”) and the Trustee (formerly known as “The Bank of New
